Citation Nr: 1629230	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  96-22 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for rectal disability, including pruritis ani            and hemorrhoids, and to include as undiagnosed illness due to service in the               Persian Gulf.

2. Entitlement to service connection for fatigue disorder, to include as undiagnosed illness due to service in the Persian Gulf.

3. Entitlement to service connection for headaches, to include as undiagnosed illness due to service in the Persian Gulf.

4. Entitlement to service connection for jaw pain, including temporomandibular joint disease (TMJ), and to include as undiagnosed illness due to service in the     Persian Gulf.

5. Entitlement to service connection for bleeding gums, to include as undiagnosed illness due to service in the Persian Gulf.

6. Entitlement to service connection for neck disability, to include as undiagnosed illness due to service in the Persian Gulf.

7. Entitlement to service connection for back disability, to include as undiagnosed illness due to service in the Persian Gulf.

8. Entitlement to service connection for hypertension, to include as undiagnosed illness due to service in the Persian Gulf.

9. Entitlement to service connection for bilateral shoulder disorder, claimed as           pain in the shoulders, to include as undiagnosed illness due to service in the               Persian Gulf.

10. Entitlement to service connection for colonic polyps, to include as undiagnosed illness due to service in the Persian Gulf.

11. Entitlement to service connection for varicose veins, left leg.

12. Entitlement to service connection for an ulcer.

13. Entitlement to service connection for Lyme disease.

14. Entitlement to service connection for diabetes mellitus.

15. Entitlement to service connection for a heart condition.

16. Entitlement to service connection for an eye condition.

17. Entitlement to service connection for prostate cancer.

18. Entitlement to a compensable evaluation for vasomotor rhinitis, also described as allergic rhinitis.

19. Entitlement to a compensable evaluation for right knee disability,                        since March 3, 1973.

20. Entitlement to a compensable evaluation for left knee disability,                       since March 3, 1973.

21. Entitlement to a compensable evaluation for condyloma acuminata, since March 3, 1973.
22. Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), rated at 30 percent prior to February 29, 2012, and at 70 percent since then.

23. Entitlement to an increased evaluation for right ear hearing loss, currently rated at 10 percent.

24. Entitlement to an increased evaluation for a skin disorder, including adult acne, dermatitis and nevi, currently rated at 10 percent, and to include as aggravated by Persian Gulf service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to March 1973, and from November 1990 to August 1991, the latter period of which included service in Southwest Asia from December 1990 to July 1991.  He also had service in the          New York Army National Guard (ARNG) between his two periods of active duty, and after the second period of active duty.

This appeal comes before the Board of Veterans' Appeals (Board) from several rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The instant appeal has an extended procedural history that was most recently set out in a December 2009 Board remand.   The Board observes that in the prior Board remand, the claim for increased rating for vasomotor rhinitis was characterized as pending from March 3, 1973.  However, that claim was clearly decided and denied in an October 1986 Board decision.  Thus, the current claim for increase for vasomotor rhinitis stems from the more recent March 1996 claim for an increased disability rating..    

Finally, a rating decision issued in August 2009 denied claims of service connection for diabetes mellitus, an eye condition, a heart condition, and prostate cancer (as well as service connection for TMJ, related to the existing appealed condition of jaw pain).   These matters, too, fall within the purview of the instant appeal.

In an October 2012 rating decision, the RO increased the Veteran's disability rating for his service-connected PTSD from 30 to 70 percent, effective February 29, 2012.  In accordance with VA law, the Veteran has continued his appeal on this matter seeking the maximum available schedular rating.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  A March 2014 RO rating decision granted a claim for total disability based on individual unemployability due to service-connected disability (TDIU), effective February 29, 2012.  Nevertheless, there remain greater benefits in increased ratings for already service-connected disabilities, including for the time period prior to February 29, 2013.  

This case consists primarily of documents within the Veterans Benefits Management System (VBMS), with some supplemental documentation from the Virtual VA system.  Thus, any future consideration of the Veteran's case should take into account the existence of this electronic record.  As will be more fully discussed below, the Veteran has stated that he provided a two boxes of documents to the AOJ, which, as indicated below must be made part of the existing decisional record and, pending location in paper form, should ultimately be associated with VBMS.             

Through April 2013 correspondence and some earlier statements the Veteran has raised the concern that he is not being properly compensated on a monthly basis for recognition of additional dependent children.  It is not clear if this matter was resolved, and so the Board refers the issue of dependent compensation to the AOJ to clarify it with the Veteran. 

The Board is now deciding the claims for service connection for back and neck disorders.  The remaining portion of the appeal is addressed in the REMAND portion of the decision below and those issues are REMANDED to the AOJ.


FINDING OF FACT

A March 2009 VA examiner who twice evaluated the Veteran has causally linked his neck and back disabilities with his period of service.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for a neck disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303 (2015).

2. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for a back disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.              §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) provides VA's duties to notify and assist a claimant with development of a claim for compensation.  See also,                      38 C.F.R. §§ 3.102 , 3.159 and 3.326 (2015).  Given the grant of benefits herein for service connection on the claims being decided, there is no need to consider VCAA compliance as any oversight in this regard would be harmless error.  See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), aff'd, 499 F.3d 1317 (Fed. Cir. 2007).  The Board will proceed to the merits of these claims.

Under applicable VA law, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Regarding the claimed neck and back conditions, the Board finds that there is a sufficient basis upon which to grant of service connection.  

Reviewing available Service Treatment Records, during active duty service              a July 1991 consult indicated a history of multiple myalgias and meralgias, including upper back pain.  From subsequent reserve duty, on a March 1995 review examination, the Veteran reported having had pain in the back, shoulder, neck and arms, amongst other areas.  Objectively noted was a trapezius strain.  An October 1995 consult indicates neck, back and other tenderness that limited physical activity.  

The evidence of record includes, among other thing, a March 2004 VA Compensation and Pension examination, during which the Veteran described neck pain and low back pain, with radiating pain to the bilateral upper and lower extremities.  Onset was described as in 1991.  After full physical examination, the diagnosis provided was degenerative disc disease of the cervical spine and lumbar spine.   

The Veteran was examined again in March 2009.  The Veteran described "whole back" pain, without radiation, chronic, which he attributed to jump school in 1971 during his initial period of active duty service.  After physical examination, the diagnosis provided was degenerative disc disease of the cervical spine at C5-6 and C6-7 levels, and degenerative disc disease/degenerative joint disease of the lumbosacral spine, L2-3 through L5-S1 levels.  The VA examiner opined that "it [wa]s at least as likely as not that the [Veteran]'s current conditions of the cervical spine and lumbosacral spine [we]re related to the military service as some low back pain was noted there, in 1991, and could eventually have progressed to degenerative disc disease/degenerative joint disease." 

Given the March 2009 medical nexus opinion,  as well as the additional evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's cervical spine and lumbosacral spine conditions are related to his military service.  The Board therefore finds that the benefit of the doubt rule is for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  The criteria for service connection for neck and back disorders are therefore considered met.  


ORDER

Service connection for a neck disability is granted.

Service connection for a back disability is granted.


REMAND

Unfortunately, the remaining claims on appeal must be remanded.  While the Board regrets the additional delay in this regard, it is necessary to ensure a complete record.

First, the record before the Board does not appear to include the two boxes of documents that the Veteran steadfastly maintains he provided to the AOJ.  See, e.g., April 2015 correspondence; July 2013 VA Form 21-4142.  Moreover, the Veteran avers that there are several copies of VA medical records that would help substantiate some of his service connection claims.  The Board does not doubt the existence of the documentation,  but regrettably, no trace of it is listed in his VBMS electronic case file.  Therefore, the AOJ must attempt to locate this file and associate it with VBMS. 

Second, the Board finds that additional VA examinations are warranted.  With regard to the Veteran's increased rating claims, the Veteran through his representative states that the record is "stale," with the Veteran last being examined in 2012.  Therefore, to ensure complete and contemporaneous VA examination findings, the Veteran must be re-examined.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); see also Caffrey v. Brown, 6 Vet. App. 377 (1994).

Moreover, several of the service connection claims require additional development.  
The Veteran's left leg varicose veins requires initial examination to determine whether that condition was incurred or aggravated in a period of active duty service, or qualifying reserve duty.  As to the Veteran's headaches disability, as the March 2009 examiner's opinion is speculative and does not include adequate supporting rationale, the Board finds that an addendum opinion is warranted.  Regarding the Veteran's TMJ, the March 2009 examiner found no nexus to service; however, he based his opinion solely on the absence of the condition in service records and failed to consider the Veteran's reported history, as well as subsequent medical history after 1991.  Therefore, the Board finds that a new examination and opinion are warranted.   

Accordingly, the case is REMANDED for the following action:

1. The AOJ must attempt to locate the two boxes of evidence the Veteran states that he provided to the, containing extensive medical documentation from the Brooklyn VAMC and other materials.  Anything recovered should be associated with the Veteran's VBMS file.  

If, however, thorough searching does not yield the              two boxes, contact the Veteran and coordinate efforts to locate it.  If still not found, then make every reasonable effort to independently obtain that which the boxes originally contained.   

Following these measures, please prepare a formal memorandum on whether the two boxes of evidence could be located; and, if not, whether its ostensible contents were secured by other means.

2. Obtain the most recent VA treatment facility records, then associate these with the VBMS electronic file.

3. Upon receipt of the above-referenced documentation and all additional materials, schedule the Veteran for a series of additional VA Compensation and Pension examinations, the details of which are set forth below.  For all examinations provided, the VBMS and              "Virtual VA" claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must indicate that this review occurred.                   Moreover, all indicated tests and studies should be performed and all findings should be set forth in detail.

A. Examination and opinion from a qualified vascular, or similar specialist, should be obtained to determine whether it is at least as likely as not (50 percent or greater probability) the Veteran's varicose veins of the left leg are etiologically related to his active military service, whether first period of active service in the 1970s or second period of active service in the 1990s, or were otherwise manifested directly due to a period of qualifying active duty for training (ACDUTRA) between 1992 and 2007.  

The examiner should note that if the disability happened to have had onset after the first period of active service (ending 1973), but,          was not found incurred in the first period of service, the question  becomes:  Did varicose veins, left leg, clearly and unmistakably pre-exist the Veteran's second period of active service (from 1990-1991)?  If so, the examiner is then asked whether there is also clear and unmistakable evidence that the preexisting disability did not undergo a permanent increase in severity beyond the normal progression of the disease during service.     
**Please also indicate if it is believed that the varicosity condition pre-existed ACDUTRA from 1992 to 2007 (the pre-existence of which need not be established by clear and unmistakable evidence in this case), and became permanently worse during a period of ACDUTRA.    

The examiner should provide a detailed opinion rationale and explanation for all conclusions reached.  

B. Examination and opinion from a qualified dental, or similar specialist, should be obtained to determine whether it is at least as likely as not (50 percent or greater probability) the Veteran's TMJ is etiologically related to his active military service, whether first period of active service in the 1970s or second period of active service in the 1990s; or was otherwise manifested directly due to a period of qualifying active duty for training between 1992 and 2007.  Review and consideration is requested of the periodic evaluation and treatment for the condition since the early 1990s.

The examiner should note that if the disability happened to have had onset after the first period of active service (ending 1973), but,          was not found incurred in the first period of service, the question  becomes:  Did TMJ clearly and unmistakably pre-exist the Veteran's second period of active service (from 1990-1991)?        If so, the examiner is then asked whether there is also clear and unmistakable evidence that the preexisting disability did not undergo a permanent increase in severity beyond the normal progression of the disease during service.  
**Please also indicate if it is believed that TMJ pre-existed ACDUTRA from 1992 to 2007 (the pre-existence of which need not be established by clear and unmistakable evidence in this case), and became permanently worse during a period of ACDUTRA.    

The examiner should further indicate if the Veteran has the condition of bleeding gums, or other dental disability and, if so whether that condition is part of the underlying TMJ disorder.

The examiner is requested to also note review and consideration of the prior March 2009 VA examination report, which provided findings but did not fully consider all relevant evidence (including the Veteran's assertions and post-service treatement records) in formulating his or her conclusion.  The examiner should also note the March 2009 examination stating, with regard to TMJ amongst other conditions, "All are service-connected," but not offering any explanation.

Provide a detailed opinion rationale and explanation for all conclusions reached.  

C. A psychiatrist, or similar specialist, should examine the Veteran regarding his service-connected PTSD, and provide medical findings responsive to the rating criteria denoted at 38 C.F.R. § 4.130, Diagnostic Code 9411, as well as pertinent signs and symptoms not expressly indicated by that rating criteria but directly relevant to occupational and social impairment.

D. A dermatologist, or similar specialist, should examine the Veteran regarding his service-connected skin conditions, including adult acne, dermatitis and nevi, and the condition of condyloma acuminata.  The examiner should provide findings response to the rating criteria denoted under appropriate diagnostic codes at 38 C.F.R. § 4.118.  Regarding the condition of condyloma acuminata if the Veteran's symptoms are significantly worse than when he was last examined in 2012, indicate when to the best of ascertainable knowledge exactly when the prior worsening occurred, considering that the claim on appeal for an increased  disability rating for condyloma acuminata, has been pending for several years.  

E. A respiratory, or similar specialist, should examine the Veteran regarding his service-connected vasomotor rhinitis, and provide medical findings responsive to the rating criteria denoted at 38 C.F.R. § 4.97, Diagnostic Code 6522.

F. An audiologist, or similar specialist, should examine the Veteran regarding his right ear hearing loss, and provide medical findings responsive to the rating criteria denoted at 38 C.F.R. § 4.85, Diagnostic Code 6100.  The examiner should also opine as to how the Veteran's right ear hearing loss impacts his occupational functioning and daily life activities.

G. An orthopedic, or similar specialist, should examine the Veteran regarding his right and left knee disorders.  The examiner should indicate all present symptoms and manifestations attributable to the bilateral knee disability.  In evaluating the Veteran, the examiner should report the complete range of motion findings for both knees.  The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joints are used repeatedly over a period of time.  The examiner should also be asked to determine whether the joints exhibit weakened movement, excess fatigability or incoordination.  If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination.

The examiner is requested to further comment on the nature and extent of any knee instability, particularly as involving recurrent subluxation or lateral instability as those symptoms are evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

4. Then contact the VA examiner who provided the March 2009 examination and opinion regarding the Veteran's headaches, and request an addendum opinion.  Regarding the conclusion stated for headaches amongst other conditions, that "all are service-connected," clarify the opinion.  Specifically, the examiner is asked whether it is it at least as likely as not (50 percent or greater probability) that the Veteran's headaches were incurred during his active military service, whether first period of active service in the 1970s or second period of active service in the 1990s, or were otherwise manifested directly due to a period of qualifying active duty for training (ACDUTRA) between 1992 and 2007.  In considering his service in the Persian Gulf in the early 1990s, take into account whether environmental factors such as sun and toxin exposure were relevant to the history of the disability claimed.

In providing the requested clarification, the examiner should further consider the possibility of aggravation of pre-existing disability.  Specifically, if the disability began after the Veteran's first separation in 1973, but, was not incurred in the first period of service, the question becomes:   Did the disability clearly and unmistakably pre-exist the Veteran's second period of active service (from 1990-1991)?  If so, the examiner is then asked whether there is also clear and unmistakable evidence that the preexisting disability did not undergo a permanent increase in severity beyond the normal progression of the disease during service.     
** Please also indicate if disability pre-existed ACDUTRA from 1992 to 2007 (the pre-existence of which need not be established by clear and unmistakable evidence in this case), and became permanently worse during a period of ACDUTRA.    

Moreover, indicate whether the Veteran's headaches constitute a known clinical diagnosis, or if instead, represents an undiagnosed or unexplained illness.

If the prior March 2009 VA examiner is not available, or is no longer employed by VA, provide the file to another qualified examiner for review and/or schedule the Veteran for examination by an examiner who has not seen him previously, and that addresses the inquiries set forth above.

5. Then review the claims file.  If any directive specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268   (1998).

6. Finally, readjudicate the claims on appeal in light of all additional evidence received.  If any benefit sought on appeal is not granted,             the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


